Appellate Case: 20-8075     Document: 010110726371       Date Filed: 08/18/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 18, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 20-8075
                                                   (D.C. No. 1:20-CR-00064-NDF-1)
  MICHAEL BRYAN DELUCA,                                        (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, EBEL, and CARSON, Circuit Judges.
                  _________________________________

       Officer Matt Freeman of the Cheyenne Police Department was driving along

 West Linconway in Cheyenne, Wyoming when he encountered a black Cadillac that

 displayed both a permanent license plate on its bumper and a temporary permit in its

 rear window. After the permanent license plate came up unregistered in the police

 database, Officer Freeman pulled the vehicle over and spoke to the driver, Michael

 Deluca. When Deluca failed to provide his license and registration, Officer Freeman

 returned to his police car to radio for the canine unit. He also queried the name and

 date of birth provided by Deluca in the police database but was unable to find a



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-8075    Document: 010110726371        Date Filed: 08/18/2022    Page: 2



 match. Officer Norris of the canine unit eventually arrived and deployed a drug dog

 to perform a sniff around the outside of the vehicle. The drug dog alerted, prompting

 the officers to remove Deluca, and search the vehicle. The officers discovered a gun

 in the car, and Deluca admitted that he was a convicted felon.

       Deluca was arrested and charged with felon in possession of a firearm. Deluca

 filed a motion to suppress the firearm found in his car, arguing that Officer Freeman

 lacked reasonable suspicion to stop his vehicle and that the officers lacked probable

 cause to search his vehicle.1 After an evidentiary hearing on the motion to suppress,

 the district court denied his motion as to the firearm. Deluca pleaded guilty and was

 sentenced to 120 months’ imprisonment. He now appeals, contending first that the

 district court erred in denying his motion to suppress and second that the district

 court erred in declining to make an essential factual finding as to whether the drug

 dog was trained to alert on legal hemp as well as illicit drugs. Exercising jurisdiction

 under 28 U.S.C. § 1291, we AFFIRM.

                                  I.     BACKGROUND

       On April 2, 2020, Officer Matt Freeman of the Cheyenne Police Department

 began following a black Cadillac on West Linconway in Cheyenne, Wyoming.

 Defendant Michael Deluca was the driver of the Cadillac. Deluca’s Cadillac had a

 permanent Pennsylvania license plate affixed to its bumper and a temporary



       1
          Deluca also moved to suppress his statements during the stop after he was
 removed from the car as the officers failed to provide his Miranda warnings. The
 district court granted this part of his motion, and it is not before us on appeal.
                                            2
Appellate Case: 20-8075       Document: 010110726371     Date Filed: 08/18/2022     Page: 3



 registration permit displayed in its rear window. Officer Freeman could read the

 number on the permanent license plate, but he could not discern the number on the

 temporary permit. Officer Freeman ran the number on the permanent license plate

 through his computer database, which indicated that the license plate was not

 registered to any vehicle.

       Officer Freeman turned on his emergency lights and pulled over Deluca into

 the parking lot of a motel. Officer Freeman asked for Deluca’s driver’s license and

 registration. Deluca replied that he had a valid license, registration, and proof of

 insurance, but did not have them with him in the car. Officer Freeman then asked

 Deluca for his name and date of birth so he could check on the status of his driver’s

 license. Deluca identified himself as “Jack McAlley,” gave a fictious date of birth,

 and said that he was nervous about being pulled over. Officer Freeman returned to

 his patrol car and radioed for Canine Officer Eric Norris to come to his location.

 Officer Freeman then used his patrol car computer to query the name and date of

 birth given by the Deluca but was unable to obtain any information. Freeman radioed

 police dispatch to try their databases, and they were also unsuccessful.

       Officer Norris arrived after a few minutes and deployed a drug dog named

 Maverick to conduct a sniff around the vehicle. Maverick alerted on the driver’s side

 of the car. The officers removed Deluca from his Cadillac, searched him, and moved

 him to a patrol car. The officers then searched the Cadillac and discovered a gun and

 Deluca’s driver’s license. A database check of Deluca’s real name revealed an

 outstanding warrant for his arrest in Pennsylvania and that his license was suspended.

                                            3
Appellate Case: 20-8075    Document: 010110726371        Date Filed: 08/18/2022      Page: 4



 Deluca told the officers that he was a felon,2 and Deluca later informed them that he

 had been using marijuana earlier that day and was still wearing the same clothes.

 Officer Norris later theorized that Deluca’s clothes triggered Maverick to alert.

       The government charged Deluca with one count of felon in possession of a

 firearm in violation of 18 U.S.C. § 922(g)(1). Deluca filed a motion to suppress the

 evidence obtained in the traffic stop, raising a number of issues including that Officer

 Freeman lacked reasonable suspicion in order to conduct the traffic stop and lacked

 probable cause to conduct the search of the vehicle that uncovered the gun. To

 support probable cause for the search, the government relied on Maverick’s alert on

 the vehicle. At the evidentiary hearing on the motion, Officer Norris testified that

 Maverick was trained to alert for only four substances: marijuana, cocaine, heroin,

 and methamphetamine. On cross-examination however, Officer Norris admitted that

 he was unsure what part of the marijuana plant that Maverick was able to identify,

 meaning that he did not know whether the dog could distinguish hemp—a legal

 substance in Wyoming—from marijuana.

       The district court denied the motion to suppress, finding that Officer Freeman

 had both reasonable suspicion to justify the stop and probable cause to justify the



       2
         Deluca first admitted this in an initial statement to Officer Norris at the front
 of the patrol car. The District Court suppressed this statement because Officer Norris
 had failed to provide a Miranda warning. However, Officer Norris later provided a
 Miranda warning in the patrol car, and Deluca again discussed his prior convictions
 after waiving his Miranda rights. The District Court found these latter statements to
 be admissible and not tainted by the first unwarned admission. This conclusion was
 not challenged on appeal.
                                             4
Appellate Case: 20-8075     Document: 010110726371          Date Filed: 08/18/2022       Page: 5



 search of the vehicle. The parties disagree on appeal as to whether the district court

 made a factual finding on whether Maverick would alert on hemp in determining that

 probable cause for the search existed. Deluca pled guilty following the denial of his

 motion to suppress. He was sentenced to 120 months’ imprisonment plus three years

 of supervised release. Deluca now appeals to this court, arguing that the district

 court erred in finding that Officer Freeman had reasonable suspicion for the stop and

 in failing to make an essential factual finding in determining that the officers had

 probable cause to search the vehicle.

                                     II.    DISCUSSION

        A. Officer Freeman’s traffic stop was justified by reasonable suspicion.

        Deluca contends that the district court erred in denying his motion to suppress

 because Officer Freeman lacked reasonable suspicion to stop him. The government

 argues that Officer Freeman had reasonable suspicion that Deluca’s car was unregistered

 when Freeman queried the permanent license plate in his database and it returned as

 “unregistered.”3 While this theory of reasonable suspicion is raised for the first time on

 appeal, we are free to exercise our discretion to affirm the denial of a suppression order

 on alternative grounds “when the record below is sufficient to permit [this Court] to


        3
         The government also argues that reasonable suspicion was established by the
 simultaneous display of an unregistered permanent license plate and a temporary
 permit, which it argued is unlawful under either Pennsylvania or Wyoming state law
 or in any event supports an officer’s objectively reasonable mistake in believing it
 was unlawful. The district court below found that Officer Freeman had reasonable
 suspicion due to the simultaneous display of the plates violating Pennsylvania law.
 We need not reach this theory as we find the stop to be justified based upon
 reasonable suspicion that the vehicle was unregistered.
                                              5
Appellate Case: 20-8075      Document: 010110726371           Date Filed: 08/18/2022       Page: 6



 conclude, as a matter of law, that [d]efendant’s Fourth Amendment rights were not

 violated.” United States v. Nelson, 868 F.3d 885, 891 (10th Cir. 2017) (quoting United

 States v. Mora, 293 F.3d 1213, 1216 (10th Cir. 2002)). Here the record is sufficient to

 support the conclusion that Officer Freeman had reasonable suspicion that Deluca’s

 vehicle was unregistered in order to conduct the traffic stop.

        A routine traffic stop is a seizure within the meaning of the Fourth Amendment

 and must be reasonable. Delaware v. Prouse, 440 U.S. 648, 653 (1979). Because a

 routine traffic stop is more akin to an investigative detention than a custodial arrest, a

 traffic stop is reasonable if (1) “the officer’s action was justified at its inception,” and (2)

 the officer’s action “was reasonably related in scope to the circumstances which justified

 the interference in the first place.” United States v. Botero-Ospina, 71 F.3d 783, 786

 (10th Cir. 1995) (en banc). A routine stop is justified when reasonable articulable

 suspicion exists to believe a traffic violation has occurred. See id. at 787. In evaluating

 reasonable suspicion, we must look at the totality of the circumstances to see whether a

 reasonable officer in Officer Freeman’s position would have had a “particularized and

 objective basis” for suspecting legal wrongdoing. United States v. Arvizu, 534 U.S. 266,

 273 (2002). Officer Freeman’s subjective beliefs as to the basis for the stop are

 irrelevant.4 Whren v. United States, 517 U.S. 806, 813 (1996). In reviewing the denial

 of a motion to suppress, this court reviews a district court’s factual determinations for




        4
       Deluca makes a host of arguments based on the subject beliefs of Officer
 Freeman. These are irrelevant under Whren.
                                                6
Appellate Case: 20-8075      Document: 010110726371          Date Filed: 08/18/2022      Page: 7



 clear error and the ultimate determinations of reasonableness under the Fourth

 Amendment de novo. United States v. Patten, 183 F.3d 1190, 1193 (10th Cir. 1999).

        The government attempts to justify the stop by arguing that Officer Freeman had

 reasonable suspicion that Deluca’s vehicle was unregistered because Officer Freeman

 queried the permanent license plate on the car, and it came up “unregistered.” We have

 “regularly upheld traffic stops based on information that the defendant’s vehicle’s

 registration failed to appear in a law enforcement database.” United States v. Esquivel-

 Rios, 725 F.3d 1231, 1235 (10th Cir. 2013); see also United States v. Stephens, 350 F.3d

 778, 780 (8th Cir. 2003) (“In this case, the information obtained from a computer check

 . . . provided the police with reasonable suspicion to stop the vehicle and investigate

 whether the vehicle was properly registered and whether Stephens was operating the

 vehicle with a valid license.”). Deluca argues that his case is distinct because Officer

 Freeman also spotted a temporary permit displayed in the back window of the car.

 However, even the unusual display of a temporary permit where the officer struggles to

 read the number alone can give rise to reasonable suspicion for an officer to stop a

 vehicle. See United States v. McSwain, 29 F.3d 558, 561 (10th Cir. 1994) (noting that

 the defendant had conceded that there was reasonable suspicion for a stop where the

 officer could not read the temporary permit). Reasonable suspicion does not require an

 officer to rule out the possibility of innocent conduct—here, the possibility that perhaps

 the temporary license plate was properly registered. United States v. Arvizu, 534 U.S.

 266, 277–78 (2002) (citing Illinois v. Wardlow, 528 U.S. 119, 125 (2000)) (“A

 determination that reasonable suspicion exists . . . need not rule out the possibility of

                                               7
Appellate Case: 20-8075     Document: 010110726371          Date Filed: 08/18/2022      Page: 8



 innocent conduct” as long as the totality of the circumstances suffices to form a

 “particularized and objective basis” for the stop.). As there was a particularized basis to

 believe that the car was unregistered based on the database result, and Freeman’s inability

 to read the permit, we conclude that the stop was justified in its inception by reasonable

 suspicion.

        Deluca contends next that even if the stop was justified in its inception the scope

 of the stop performed by Officer Freeman exceeded what the circumstances permitted.

 An “unregistered” result in a database search for the license plate number displayed on a

 car gives reasonable suspicion only “to stop the vehicle and investigate whether the car

 was properly registered.” Stephens, 350 F.3d at 780. Deluca suggests that all Officer

 Freeman was permitted to do after the stop was to get a closer look at the temporary

 permit and confirm that it was valid without asking any questions. According to Deluca,

 Officer Freeman’s request for a driver’s license and additional questions were not

 permitted.

        In support of this, Deluca cites McSwain, 29 F.3d at 561, where we held that an

 officer who struggled to read a temporary license plate exceeded the permissible scope of

 a traffic stop by questioning and requesting the suspect’s driver’s license. McSwain

 however rests on the fact that reasonable suspicion dissipated after the officer read and

 confirmed the validity of the temporary permit prior to questioning the driver and

 requesting a license. Id. We noted that where the reasonable suspicion has not

 dissipated, the officer may still proceed with a brief questioning and request for a license.

 Id. Here, unlike in McSwain, reasonable suspicion did not dissipate upon confirming the

                                               8
Appellate Case: 20-8075       Document: 010110726371           Date Filed: 08/18/2022   Page: 9



 validity of the temporary permit. While Officer Freeman was able to better see the

 temporary permit and confirm its validity as he approached the car, he still had

 reasonable suspicion that the car was unregistered based on the unregistered permanent

 plate on the vehicle and the unusual simultaneous display of the plates. It was therefore

 reasonable for him to proceed to ask Deluca for his license and registration. Thus, the

 scope of the stop was not unreasonable given the basis for the stop.

        We therefore find that Officer Freeman had reasonable suspicion to stop Deluca,

 and his stop was justified both in its inception and scope.

        B. The district court did not violate Rule 12 of the Federal Rules of
           Criminal Procedure when it declined to resolve a factual question as to
           whether the drug dog was trained to alert on hemp.

        In his motion to suppress in the district court, Deluca contended that the officers

 lacked probable cause to search Deluca’s vehicle. The government’s argument for

 probable cause was that Maverick, the drug dog, had alerted on the vehicle. Deluca

 responded on the basis of information and belief that Maverick was trained to alert on

 hemp—a legal substance in Wyoming—in addition to controlled substances, and if so the

 alert of a dog trained to alert on legal substances, as well as illegal ones could not provide

 probable cause for a search of a vehicle. On appeal, Deluca argues that the district court

 failed to make a factual finding on the record, in violation of Rule 12 of the Federal Rules

 of Criminal Procedure, as to whether Maverick was trained to alert on legal hemp.

 Deluca seeks reversal of the district court’s probable cause determination and remand for

 the district court to resolve this factual issue.



                                                 9
Appellate Case: 20-8075      Document: 010110726371          Date Filed: 08/18/2022          Page: 10



         Fact-finding is a basic responsibility of the of district courts. United States v.

  Ramstad, 219 F.3d 1263, 1265 (10th Cir. 2000). Rule 12(d) of the Federal Rules of

  Criminal Procedure states that “where factual issues are involved in determining a

  motion, the court shall state its essential findings on the record.” However, “[a] district

  court need not place all of its findings on the record provided the essential bases of its

  decision are apparent.” Ramstad, 219 F.3d at 1265.

         First, we must determine whether the district court actually failed to make the

  factual finding at issue. The government contends that the district court did find that

  Maverick was not trained to alert on hemp when it stated in its order: “Maverick alerted

  to the presence of one of the four controlled substances which he is trained to identify

  (marijuana, heroin, methamphetamine and cocaine).” Aple. Br. at 25 (citing ROA Vol I.

  at 94). But the court added this in a footnote to that statement:

         Officer Norris testified that Maverick is not trained or certified to alert on
         hemp. On cross-examination, Officer Norris recognized that hemp is closely-
         related to marijuana with a minute amount of THC. He could not identify the
         specific component(s) of marijuana that Maverick recognizes. However, the
         possibility of false-positives regarding hemp is not dispositive in this case. It
         is not disputed that Defendant said he had smoked marijuana that day in the
         same clothes, and Defendant does not contend that hemp was in the car.

  ROA Vol. I 94 n. 4 (emphasis added). Based on this statement, we conclude that the

  district court declined to resolve this factual issue as it merely found the question

  regarding hemp was not dispositive as to whether the officers had probable cause.

         The question under Rule 12 then becomes whether this factual finding was

  “essential” to the outcome of the probable cause question. We find that it is not essential

  because probable cause existed even if Maverick was trained to alert on hemp in addition

                                                10
Appellate Case: 20-8075      Document: 010110726371           Date Filed: 08/18/2022      Page: 11



  to the other controlled substances. “Probable cause exists where ‘the facts and

  circumstances within their (the officers’) knowledge and of which they had reasonably

  trustworthy information (are) sufficient in themselves to warrant a man of reasonable

  caution in the belief that’ an offense has been or is being committed.” Brinegar v. United

  States, 338 U.S. 160, 175–76 (1949). Probable cause “requires only a probability or

  substantial chance of criminal activity, not an actual showing of such activity.” Illinois v.

  Gates, 462 U.S. 213, 231 n. 13 (1983).

         It is undisputed that Maverick was trained to alert on marijuana, heroin,

  methamphetamine, and cocaine. If hemp was added to this list of four controlled

  substances, Maverick’s alert on a car would still give rise to a high probability that a

  controlled substance is in the car as four of the five substances that Maverick could detect

  are illegal.5 Thus, we find that the officers had probable cause to search the car

  regardless of whether Maverick was trained to alert on legal hemp. This was therefore

  not an essential factual finding, and so the district court did not need to resolve it on the

  record under Rule 12. We affirm the denial of the motion to suppress.




         5
         Deluca presented no evidence and no argument about how common it is that
  hemp is found in a vehicle in the absence of other controlled substances.
                                                11
Appellate Case: 20-8075   Document: 010110726371      Date Filed: 08/18/2022   Page: 12



                                   CONCLUSION

        For the above reasons, we AFFIRM the district court’s denial of the motion to

  suppress.


                                           Entered for the Court


                                           David M. Ebel
                                           Circuit Judge




                                          12